Title: To Thomas Jefferson from Albert Gallatin, 1 January 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [1 Jan. 1808]
                  
                  The propriety of complying with any particular application ought to be well considered, on account of the numerous ones wh. the Presidt. will be obliged to reject. See Donnel’s application transmitted this day. It must be however observed that in 1794 an exception was made for transporting to France the San Domingo refugees. Better perhaps to suspend this a few days. There is no urgency
                  
                     A. G.
                  
               